DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 20 January 2022.
Claims 1, 10, 19 have been amended. 
Claims 3-4, 7, 9, 12-13, 16, 18, 24 have been canceled.
Claims 1-2, 5-6, 8, 10-11, 14-15, 17, 19-23 are allowed.

Allowable Subject Matter
Claims 1-2, 5-6, 8, 10-11, 14-15, 17, 19-23 are allowed.
The following is a statement of reasons for allowance and a discussion of the closest prior art of record:
The claims at hand generally deal with techniques for sharing service and identity information of the payee and the payer between devices.  Moreover, the inventive concept is verifying the payee (e.g., merchant).  More specifically, verifying that the payee is who he says he is, and not an illegal user.  The claims disclose a double verification by determining whether the payee (e.g., merchant) that transmits the server device is a legal user, so as to protect a consumer (e.g., payer) from being deceived by a malicious fraudster into paying he fraudster payee.  The claims disclose acquiring, by a first device, a Digital Object Identifier (DOI) of a second device, the DOI including identity information associated with the second device; generating, by the first device, a service DOI based on the identity information from the DOI of the second device, the service DOI including the identity information of the second device 
The amended claimed invention provides a technical solution to a technical problem of exchanging identity information between a first device and a second device to perform service processing based at least in part on the identity information.  From the Applicant Remarks filed 24 January 2020, “The claimed technology improves service processing by utilizing the identity information exchanged between the first device and the second device to enable mutual electronic verification of the devices involved in the security processing, which improves the security of the service processing.”  The recited limitations are integrated into a practical application.  The claims incorporate technology with the double verification steps and thus are directed to patent-eligible subject matter under 35 USC § 101.  
Alexeev (US 2014/0054367 A1) discloses information is exchanged between a mobile communications unit and a vender transaction system.  The vendor transaction system (which is operated by a vendor and includes a point-of-sale terminal at a store – i.e., payee) displays a first graphical representation encoded with a first dataset.  The mobile communications device (which is operated by a customer and includes a mobile phone – i.e., payer) captures an image of the first graphical representation.  The message/first dataset includes billing information, such as a transaction identification number, a vendor identification number, the date, the time, a list of goods sold, and the prices.).  Alexeev discloses the messages are authenticated/verified.  After the message is authenticated/verified, Alexeev discloses generating a second dataset in a second graphical representation and encoding the second dataset in a second graphical representation.  Alexeev discloses  Alexeev discloses the mobile communications device displays the second graphical representation.  The vendor transaction system receives the second graphical representation, decodes the second dataset, and processes the second dataset.  The second dataset includes vendor information, customer information, and payment information, such as the customer’s name, credit card account number, and security code.  Next, the message will be transmitted to the transaction processing system to be processed.  Alexeev discloses messages are authenticated/verified.  After the vendor transaction system receives the second message from the mobile communications device, the message is decoded, processed, and is transmitted to the transaction processing system.  The transaction processing system performs the back-end operations, such as processing the transaction.  Alexeev discloses the transaction processing system authenticates the merchant information, the customer information, and the payment information.  If the transaction passes the authentication checks, the transaction processing system authorizes the transaction and processes the transaction.  Alexeev discloses the point of sale terminal encodes the first message in a barcode, an image of which is displayed on the video display.  Barcode is then received by the mobile communications device: the digital camera captures an image of the barcode.  The digital camera  is located on the front of the mobile communication device – above the video display and the keypad or touchscreen.  Alexeev discloses examples of graphical representations includes barcodes.  The barcode can be a 1-D barcode (UPC) or a 2-D barcode (QR).
LI (WO 2015/101310) discloses LI discloses authenticating the identification information from the first terminal.  Note: “second terminal” in LI is the “first device” in the instant application; “first terminal” in LI is the “second device” in the instant application.  Afterwards, a second terminal generates a service processing request (i.e., service DOI), which includes the second identity information of the second terminal, the first identity information of the first terminal, and the service transaction information.  LI discloses a second terminal is sent a generated graphic code indicating the first identity information and reads the first identity information from the first terminal.  The first identity information includes terminal information of the first terminal.  LI discloses before the server can process the request, the first identity information and the second identity information must be verified.  The verification method can be completed based on the corresponding digital certificate or dynamic token.  The dynamic token will include first identity information and second identity information to allow the server to determine that the identity information associated with the first terminal included in the second DOI is consistent with the identity of the first terminal transmitting the DOI to the server device.  Li discloses after the graphic codes are exchanged in order to authenticate and verify the identity informations, the service processing is carried out.  A value/transaction amount is transferred from one account to another account. 
Bouse (US 2015/0059003 A1) discloses an identity management verification system to determine trustworthiness of participants in a transaction.  The system verifies the identity of both the vendor and the customer to ensure that the transaction is appropriate, valid, and may be processed.  The vendor information may be stored in a database that the authentication engine may access in order to verify the identity of the vendor.  The system also analyzes the relationship between the user and the business partner when determining trustworthiness.  
Caldera (US 2017/0132636 A1) discloses analyzing the electronic signature information (i.e., information associated with the payment) (i.e., DOI).  Caldera discloses that the information is compared to a database.  The merchant is verified based on performing previous transactions/correlations.  The payment instrument is examined.  And the user is examined.  As long as the merchant has been verified before and the electronic signature /payment information is consistent, then the transaction will continue.  Caldera discloses that the server device may determine that the merchant has been associated with illegal use in the past or that there are no connections and thus the transaction seems suspicious.  In that case, the transaction will be rejected.
 Takayama (US 6,332,133 B1) discloses a personal electronics settlement system, its terminal, and management apparatus.  Takayama discloses the registered merchant process management information is examined to determine whether a merchant processor that corresponds to a requesting merchant no longer exists. When the merchant processor no longer exists, program control advances, whereat the merchant processor is generated and the merchant process management information is registered. The processor generation process is thereafter terminated. When the merchant processor exists, an illegal activity, such as the impersonation of an authenticated merchant, may have occurred. Therefore, program control moves, whereat an error message is transmitted to the management system. The processor generation process is thereafter terminated.
The closest Non Patent Literature the Examiner could find is Majumder et al. “Pay-Cloak: A Biometric Back Cover for Smartphones”.  Majumder discloses facilitating secure contactless payments and identity visualization at low cost to end users.  Furthermore,  Majumder discloses a buyer scans a QR code generated by a merchant, and it forwards the buyer’s digital signature and the transaction information to a payment gateway. The process is secured by SSL/TLS technology. Upon successful completion of the process, the payment gateway acknowledges the merchant. 
Examiner determined that it would not have been obvious to combine these arts to specifically disclose a computer-implemented method and corresponding system for information exchange between devices comprising the steps of verifying, by the first device based on the identity information associated with the second device, that the second device is authorized to request the electronic payment; responsive to verifying that the second device is authorized to request the electronic payment, generating, by the first device, a second DOI based on the identity information associated with the second device associated with the payee extracted from the first DOI, the second DOI including the identity information associated with the second device associated with the payee, identity information associated with the first device configured to enable verification of the first device by the second device, and service information of the electronic payment; and displaying, by the first device, the second DOI on a display of the first device, wherein the displayed second DOI is configured to cause the second device associated with the payee to receive the electronic payment when the displayed second DOI is acquired by the second device and after verification of the identity information associated with the second device associated with the payee included in the second DOI, wherein verification of the identity information associated with the second device associated with the payee included in the second DOI comprises: transmitting, by the second device to a server device, the second DOI; determining, by the server device, whether the identity information associated with the second device included in the second DOI is consistent with identity information of the second device transmitting the second DOI to the server device; in response to determining that the identity information associated with the second device included in the second DOI is consistent with the identity information of the second device transmitting the second DOI, determining, by the server device, that the second device transmitting the second DOI is a legal object operated by the payee and processing, by the server device, the electronic payment, thereby the second device associated with the payee receives the electronic payment; and in response to determining that the identity information associated with the second device included in the second 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691